UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4190


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALVIN DEWAYNE HALL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:13-cr-00125-HEH-1)


Submitted:   November 21, 2014            Decided:   December 17, 2014


Before MOTZ and FLOYD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Jeremy Gordon, Mansfield, Texas, for Appellant. Dana J. Boente,
United States Attorney, Olivia L. Norman, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alvin       Dewayne       Hall     pled      guilty          to    conspiracy     to

distribute         and    possess       with    intent         to     distribute         marijuana

(Count 2) and bribery of a public official (Count 5), for his

role    in    supplying      contraband         while      a    federal         inmate    and   was

sentenced to 96 months of imprisonment.                             On appeal, Hall raises

one issue: whether the district court abused its discretion by

denying, without proper inquiry, his request for a continuance

in order to obtain substitute counsel.                               For the reasons that

follow, we affirm.

              At    his    sentencing          hearing,        Hall    was      represented      by

appointed counsel but sought a continuance so that he could hire

another attorney to advise him regarding questions he had about

sentencing.         Hall specifically told the court that he was not

seeking to withdraw his plea and made no statements regarding

unhappiness        with    his    appointed          counsel.          The      district     court

denied       the    motion       for     a     continuance           finding       that    Hall’s

appointed counsel was very experienced, had done “superb job,”

there    were      no    complicated         issues     involved        in      the   sentencing

which would require additional research, no serious issues that

that     were      objected       to,     and       that       the    advisory        Sentencing

Guidelines were clearly and properly computed.                              (J.A. 54-55).

              The        determination          of     whether         a        continuance      is

justified is left to the sound discretion of the trial court,

                                                2
Morris v. Slappy, 461 U.S. 1, 11-12 (1983), which we review for

an abuse of discretion.            United States v. Lorick, 753 F.2d 1295,

1297 (4th Cir. 1985).             We have held that a district court need

not grant a continuance for purposes of securing new counsel

where the request for it plausibly can be viewed as simply a

delaying tactic or as otherwise unreasonable.                        See, e.g., United

States    v.    Gallop,      838    F.2d     105,      107-09       (4th   Cir.     1988);

Sampley v. Attorney Gen. N.C., 786 F.2d 610, 613–14 (4th Cir.

1986).    In particular, a defendant’s right to choose his own

counsel is limited so as not to deprive a court of its “inherent

power to control the administration of justice.”                             Gallop, 838

F.2d at 108 (citation omitted); see United States v. Gonzalez–

Lopez, 548 U.S. 140, 152 (2006) (finding that a trial court has

wide   latitude       in   balancing       the   right       to   counsel     of    choice

against   the     needs     of     fairness      and    against       demands      of   its

calendar).      Thus, we find no abuse of discretion.

           Accordingly, we affirm Hall’s conviction and sentence.

We   dispense    with      oral    argument      because      the    facts    and   legal

contentions     are    adequately      presented        in    the    materials      before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                            3